Case: 2:20-cv-03707-ALM-EPD Doc #: 35-2 Filed: 07/28/20 Page: 1 of 3 PAGEID #: 218




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

RANJITHA SUBRAMANYA et al.                  :
                                            :
               Plaintiffs,                  : CASE NO. 2:20-cv-03707
                                            :
       v.                                   : CHIEF JUDGE ALGENON L. MARBLEY
                                            :
UNITED STATES CITIZENSHIP                   : MAGISTRATE JUDGE ELIZABETH P. DEAVERS
and IMMIGRATION SERVICES, et al.,           :
                                            :
               Defendants.                  :

                             DECLARATION OF NANSI R. TROY

       I, Nansi R. Troy, pursuant to 28 U.S.C. §1746 and in lieu of an affidavit, do hereby make

the following declaration and state:

1.     I am Acting Assistant Center Director for the National Benefits Center (NBC) Division 5,

       employed by the United States Department of Homeland Security (DHS), United States

       Citizenship and Immigration Services (USCIS). I have been employed by USCIS in

       various positions employed since September 2, 2008.

2.     I provide this declaration based on my personal knowledge, belief, reasonable inquiry, and

       information obtained from various records, systems, databases, and information portals

       maintained and relied upon by DHS in the regular course of business.

3.     As Acting Assistant Center Director, I am familiar with the application adjudication and

       processing of the Form I-765, Application for Employment Authorization (I-765). Mr. La

       Manna filed an I-765 with USCIS on February 28, 2020, MSC2090973341. The USCIS

       NBC approved this application on May 19, 2020, and notice of such approval, I-797/Notice

       of Action, issued on that date to Mr. La Manna, in care of his counsel of record, Kenneth
Case: 2:20-cv-03707-ALM-EPD Doc #: 35-2 Filed: 07/28/20 Page: 2 of 3 PAGEID #: 219




       Levine, Esquire, P.O. Box 674138, Marietta, GA 30006. Mr. La Manna has designated his

       counsel to receive all notices and secure documents.

4.     Before Mr. La Manna’s employment authorization (EAD) can be produced, his approved

       I-765 application requires a biometrics appointment for collection of fingerprints and a

       photograph. Had this been Mr. La Manna’s second I-765 application approval, USCIS

       would have been able to clone the previous biometrics and photograph and use them to

       produce a new EAD. However, because Mr. La Manna is a first-time applicant, no previous

       photograph and biometrics exists.

5.     The facilities where biometrics appointments are conducted, USCIS Application Support

       Centers (ASC) have been closed for extended period due to COVID-19, and the agency

       only commenced the process of reopening some of these facilities last week (see

       https://www.uscis.gov/about-us/uscis-office-closings). The backlog at the New York ASC

       is three weeks. In addition, current card production is at approximately 50 per cent.

6.     Notwithstanding the circumstances and conditions described in Paragraphs 5 and 6 above,

       on July 24, 2020, USCIS NBC contacted the New York City ASC and Field Office to make

       a special dispensation for collection of Mr. La Manna’s photograph and biometrics. The

       New York Field Office contacted Mr. La Manna and arranged a special appointment today.

       This morning, Mr. La Manna’s photograph and biometrics were captured, and USCIS

       requested production of an EAD card.

7.     Based on my experience, recognizing the ongoing, expedited efforts enumerated above,

       there are no impediments to printing and issuance of his EAD.

       I declare under penalty of perjury that the foregoing is true to the best of my information

and belief.

                                                2
Case: 2:20-cv-03707-ALM-EPD Doc #: 35-2 Filed: 07/28/20 Page: 3 of 3 PAGEID #: 220




      EXECUTED at Lee’s Summit, Missouri, this 27th day of July 2020.




                                 By:    ____________________________________
                                        NANSI R. TROY
                                        Acting Assistant Center Director




                                           3
